                                         LAW OFFICE OF
                                      MARC FERNICH
 MARC FERNICH maf@fernichlaw.com                                          800 THIRD AVENUE, FLOOR 20
 ALSO ADMITTED IN MASSACHUSETTS                                           NEW YORK, NEW YORK 10022
                                                                                          212-446-2346
                                                                                     FAX: 212-459-2299
                                                                                www.fernichlaw.com


                                                     Jul. 18, 2021

BY ECF

Hon. Nicholas G. Garaufis
USDJ-EDNY
Room 1426 S
225 Cadman Plaza East
Brooklyn, NY 11201

        Re:     US v. Raniere, 18 CR 204 (S-2) (NGG) (EDNY)

Dear Judge Garaufis:

         I write to respectfully request that the Court postpone the upcoming restitution hearing in
this matter, set for Tues. at 2 pm, by at least an hour or, preferably, adjourn it to another day. I
make this request because I wish to attend the funeral and internment of a colleague, mentor and
close personal and family friend, Joel Winograd, Esq. Mr. Winograd died early this morning in FL
after a bout with pancreatic cancer. The funeral is slated for Tues. at 11:45 am in Fresh Meadows,
with internment to follow in Elmont. I appreciate Your Honor’s attention in considering this
request.

                                                     Respectfully,



                                                     Marc Fernich

cc:     All counsel (ECF)
